DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1, 5, 8, 11 and 12 have been amended; support for the amendment can be found in original claims 4 and 6.
Claims 4 and 6 have been canceled.
Claims 1-3, 5 and 7-13 have been examined on the merits.

Claim Interpretation
Regarding the claim limitations “connect”, “attach” or the like, the instant specification states “unless otherwise specified and stated, the terms "install", "connect", or the like shall be understood broadly, and may be, for example, a fixed connection, a disassemble connection, an integral connection, or an electrical connection, and may be a direct connection or an indirect connection via an intermediate medium” ([0028]). These claim limitations have been interpreted according to this disclosure.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the holding part" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 11 and 12 are rejected based on dependency to claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8- 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2011/0045329 A1) hereinafter Ikeda.

Regarding claim 1, Ikeda discloses a battery module (“a battery assembly 2”; [0039]; Fig. 1; element 2), comprising: 

two or more battery cells (Fig. 1; element 3), each comprising an electrode terminal (“electrodes 32 and 33”; [0042]; Fig. 2; element 32 and 33); 

a connecting member (“bus bars 4”; “plate 9”; [0039]; Fig. 1; element 4 and 9), wherein the electrode terminals (32, 33) of adjacent battery cells (3) are connected by the connecting member (4, 9); and 

a clamping-sampling member (“terminal 5”; [0043]; Fig. 5; element 5), comprising a wire connection portion (“wire connecting part 52”; [0045]; Fig. 5; element 52) for fixing a wire 

    PNG
    media_image1.png
    687
    687
    media_image1.png
    Greyscale


wherein one end (Fig. 5; element 54) of the clamping portion (51) is connected with the wire connection portion (52) and the other end (Fig. 5; element 53) of the clamping portion (51) clamps ([0044]) the connecting member (4),

wherein the connecting member (4, 9) is provided with a sampling installation portion (annotated Fig. 6; element S), and the clamping portion (51) clamps the sampling installation portion (S).


    PNG
    media_image2.png
    394
    528
    media_image2.png
    Greyscale

wherein the sampling installation portion (S) is formed by an indentation (“press-inserted”; [0043]) of the connecting member (4) towards a battery top cover (“upper wall 2a”; [0063]; Fig. 2; element 2a), so that the clamping-sampling member (53) is attached ([0063]) to the battery top cover (2a) when clamping ([0063]) the sampling installation portion (S).

	Regarding the disclosure of an indentation, Ikeda discloses that “a clipping piece insertion hole (not shown) for inserting the pair of clipping pieces 57 into which the bus bar 4 is press-inserted are formed on the bottom wall 71a. The electrode insertion holes and the clipping piece insertion hole penetrate the bottom wall 71a” ([0050]). Further as noted by Ikeda, the connecting member (9) integrally includes receiving part 71 ([0048]). Therefore, the sampling installation portion is press inserted into the clamping member but must first possess an indentation (“insertion hole”; [0050]) to allow the press insertion process as indicated by Ikeda. Thus, the sampling installation portion (S) is formed by an indentation (“press-inserted”; [0048]) for press-inserting the bus bar 4 ([0050]) towards a battery top cover which is “the upper wall 2a of the battery assembly 2” ([0048]) disclosed by Ikeda. 





    PNG
    media_image3.png
    415
    456
    media_image3.png
    Greyscale

claim 2, Ikeda discloses wherein the clamping portion (51) comprises a first clamping part (“clipping pieces 57”; [0044]; Fig. 5; element 57) and a second clamping part (“clipping pieces 57”; [0044]; Fig. 5; element 57), 

one end (Fig. 5; element 58) of the first clamping part (57) is fixedly connected with one end (Fig. 5; element 58) of the second clamping part (57), 

while the other end (Fig. 5; element 53) of the first clamping part (57) and the other end (Fig. 5; element 58) of the second clamping part (57) form an opening (Fig. 5) of the clamping portion (51), and 


    PNG
    media_image1.png
    687
    687
    media_image1.png
    Greyscale
the one ends (58) of the first clamping part (57) and the second clamping part (57) fixedly connected to each other (Fig. 5; element 54) are connected with the wire connection portion (52).  


    PNG
    media_image2.png
    394
    528
    media_image2.png
    Greyscale
Regarding claim 3, Ikeda discloses wherein the first clamping part (57) and the second clamping part (57) are integrally formed (Fig. 5).  

Regarding claim 5, Ikeda discloses wherein the sampling installation portion (S) is provided on a side (Fig. 4) of the connecting member (4, 9) facing the wire harness (6).  

Regarding claim 8, Ikeda discloses wherein a holding part (Fig. 5; elements 56 and 59) comprises two side wings (Fig. 5; elements 56 and 59) respectively connected to two sides of the first clamping part (57) or the second clamping part (57), each side wing (56, 59) is formed in a shape of "L" (Fig. 5; element 56 and 59) and comprises a first arm (Fig. 5; element 56) and a second arm (Fig. 5; element 59), the second arm (59) is connected to the first clamping part (57) or the second clamping (57) part via the first arm (56), and the second arms (59) of the two side wings (56, 59) are formed to extend towards each other (Fig. 5; element 59).


    PNG
    media_image1.png
    687
    687
    media_image1.png
    Greyscale


Regarding claim 9, Ikeda discloses wherein the first clamping part (57) and the second clamping part (57) form a guide opening (annotated Fig. 5; element O) which flares outwards at an end of the opening (O) as evidenced by the rounded edges of element 57 shown in Fig. 5.

    PNG
    media_image4.png
    658
    743
    media_image4.png
    Greyscale


Regarding claim 10, Ikeda discloses wherein the first clamping part (57) is provided with a protrusion (annotated Fig. 5; element P) on a side surface of the opening (O) facing the second clamping part (57), or 

the second clamping part (57) is provided with a protrusion (P) on a side surface of the opening (O) facing the first clamping part (57); and 

the sampling installation portion (S) is provided with a connection hole (“clipping piece insertion hole”; [0050]), and the protrusion (P) is matched with the connection hole ([0050]).  

    PNG
    media_image5.png
    658
    743
    media_image5.png
    Greyscale



Regarding claim 12, Ikeda discloses wherein the sampling installation portion (S) is further provided with a guide slot (“the clipping piece insertion hole 86”; [0060]) extending from an end of the sampling installation portion (S) towards an inside (Fig. 4; underside -(not shown) of element 85a at 86) of the connecting member (4, 9), so that the protrusion (P) on the first clamping part (57) or the second clamping part (57) can slide along the guide slot (“inserted”; [0060]).

claim 13, Ikeda wherein the wire connection portion (52) has a U-shaped cross section (Fig. 5; element 52), so that the wire harness (6) is installed within (Fig. 9) the wire connection portion (52).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 2011/0045329 A1) hereinafter Ikeda.

Regarding claim 7, Ikeda discloses all claim limitations of claim 2 as set forth above. Ikeda fails to disclose wherein the first clamping part and the second clamping part are independently formed; the first clamping part is provided with a holding part for holding the second clamping part, or the second clamping part is provided with a holding part for holding the 

However, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). Therefore, it would have been obvious to independently form (i.e. separate) the first and second clamping parts and hold them together as instantly disclosed.


Regarding claim 11, Ikeda discloses a singular hole for a pair of clamping portions 57 (“clipping piece insertion hole”; [0050]). Ikeda does not disclose wherein there are two or more connection holes.  

However, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Ikeda by employing two connection or insertion holes, one for each clamping portions.

    PNG
    media_image6.png
    414
    464
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 10-09-2021 have been fully considered but they are not persuasive. 

Applicant has cited Ikeda [0043-0044], [0063] and has argued that according to Ikeda’s disclosure “the bus bar 4 being press-inserted in Ikeda is different from the sampling installation portion formed by an indentation of the connecting member towards a battery top cover” (pg. 6). Applicant further asserts that the sampling installation portion is not mounted to the upper wall (i.e. a battery top cover), and Ikeda therefore fails to disclose the instantly claimed features (pg. 6, para. 2). 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., mounting of the sampling installation portion on the battery top cover) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Further, there is a distinction between being “mounted” as recited by applicant and “attached” as is instantly claimed. The instant specification discloses that “unless otherwise specified and stated, the terms "install", "connect", or the like shall be understood broadly, and may be, for example, a fixed connection, a disassemble connection, an integral connection, or an electrical connection, and may be a direct connection or an indirect connection via an intermediate medium” ([0028]). The limitation “attached” has been interpreted accordingly. Thus, Ikeda discloses the instantly claimed limitation as the clamping-sampling member is attached to the battery top cover through an intermediate medium ([0063]).

Applicant further asserts that Ikeda fails to disclose the technical feature "the sampling installation portion is formed by an indentation of the connecting member towards a battery top cover, so that the clamping- sampling member is attached to the battery top cover when clamping the sampling installation portion" (pg. 6, para. 2) based upon the previously cited disclosure of Ikeda. However, Ikeda discloses that “a clipping piece insertion hole (not shown) for inserting the pair of clipping pieces 57 into which the bus bar 4 is press-inserted are formed on the bottom wall 71a. The electrode insertion holes and the clipping piece insertion hole penetrate the bottom wall 71a” ([0050]). Further as noted by Ikeda, the connecting member (9) integrally includes receiving part 71 ([0048]). Therefore, the sampling installation portion is press inserted into the clamping member but must first possess an indentation (“insertion hole”; [0050]) to allow the press insertion process as indicated by Ikeda. Thus, the sampling installation portion (S) is 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727